Citation Nr: 0316517	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  98-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for dysthymic disorder, 
including as due to undiagnosed illness. 

2.  Entitlement to service connection for joint and muscle 
pain, to include right hip pain, including as due to 
undiagnosed illness. 

3.  Entitlement to service connection for diarrhea, including 
as due to undiagnosed illness. 

4.  Entitlement to service connection for fatigue, including 
as due to undiagnosed illness. 

5.  Entitlement to service connection for a respiratory 
condition ("clogged head," and including as due to a deviated 
nasal septum), including as due to undiagnosed illness. 

6.  Entitlement to service connection for memory loss, 
including as due to undiagnosed illness. 

7.  Entitlement to service connection for a sleep disorder, 
including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


REMAND

On June 6, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Obtain from the examiner who examined 
the veteran at the Altoona, Pennsylvania 
VAMC, on July 27, 2001 for chronic 
fatigue syndrome, a medical opinion 
informed by a new review of the claims 
folder.  Request that this examiner 
specifically document the manifestations 
(ask specifically whether the veteran's 
complaints documented in the report are 
actually manifestations) of the veteran's 
chronic fatigue syndrome, diagnosed on 
July 2001 examination. Also request that 
this examiner answer the following:

(a) Did the veteran's chronic fatigue 
syndrome develop or permanently increase 
in severity during the veteran's period 
of active service from November 1990 to 
June 1991?  

(b) Is the veteran's chronic fatigue 
syndrome otherwise causally related to 
that period of active service, and if so 
how is it related?  

Request that he state the medical basis 
for each opinion.  Send the claims folder 
to this examiner for review.  If this 
examiner cannot be contacted or is 
otherwise unavailable to provide the 
requested opinions, an additional VA 
chronic fatigue syndrome examination 
should be conducted, and the examiner 
should address both of the above 
questions posed.  

2.  Obtain from the examiner who examined 
the veteran at the Altoona, Pennsylvania 
VAMC, on July 18, 2001 for mental 
disorders, a medical opinion informed by 
a new review of the claims folder.  
Request that this examiner answer the 
following for each mental disorder 
diagnosed:  

(a) Did the disorder develop or 
permanently increase in severity during 
the veteran's period of active service 
from November 1990 to June 1991?  

(b) Is the disorder otherwise causally 
related to that period of active service, 
and if so how is it related?  The medical 
basis for each opinion must be stated.  
Send the claims folder for review.

3.  Make arrangements with the Altoona, 
Pennsylvania VAMC for the veteran to be 
afforded gastrointestinal and respiratory 
examinations.  The examiners must review 
the claims folders prior to the 
examination and state in the examination 
reports that the claims folder has been 
reviewed.  

A.  The gastrointestinal examiner must 
address the following:  

(i) Does the veteran have a 
gastrointestinal disorder, manifested by 
diarrhea, which is supported by objective 
signs or symptoms or other evidence 
independent of the veteran's own 
allegations of diarrhea?  If yes, what 
are those objective signs or symptoms or 
other independent evidence?  

(ii) Also if the answer to question (i) 
is yes, is the diarrhea due to a disorder 
to which you, as the examining physician, 
can assign a diagnosis?
(1) If the answer to (ii) is yes, 
(a) What is that disorder?
(b) Is it at least as likely as not that 
the disorder was present in the veteran's 
period of active service, from November 
1990 to June 1991?
(c) Is the disorder a peptic ulcer?  If 
yes, then, based on corroborating 
evidence and not merely on the veteran's 
reported history, how disabling was the 
condition within one year of the 
veteran's separation from service in June 
1991?  State any corroborating evidence 
relied upon for this answer.   
 (d) If the answers to (b) and (c) are 
both no (not present in service and not a 
peptic ulcer), is the disorder otherwise 
related to service, and if so, how?
(2) If the answer to (ii) is no, how 
disabling is the diarrhea, and when did 
it first manifest? State any 
corroborating evidence relied upon for 
these answers. 

B.  The respiratory examiner must address 
the following:  

(i) Does the veteran have a respiratory 
condition, manifested by veteran's 
described "clogged head", which is 
supported by objective signs or symptoms 
or other evidence independent of the 
veteran's own allegations of this 
respiratory condition?  If yes, what are 
those objective signs or symptoms or 
other independent evidence?  

(ii) Also if the answer to question (i) 
is yes, is the respiratory condition due 
to a disorder to which you, as the 
examining physician, can assign a 
diagnosis?
(1) If the answer to (ii) is yes, 
(a) What is that disorder?
(b) Is it at least as likely as not that 
the disorder was present in the veteran's 
period of active service, from November 
1990 to June 1991?
(c) Is the disorder a deviated nasal 
septum?  If yes, then, based on 
corroborating evidence and not merely on 
the veteran's reported history, is it at 
least as likely as not that the deviated 
septum is an acquired disorder, as 
opposed to a congenital abnormality?  If 
it was acquired, the evidence of record 
reflects that it was acquired prior to 
the veteran's period of active service.  
Accordingly, if acquired, again relying 
on corroborating evidence, is it at least 
as likely as not that it permanently 
increased in severity during the 
veteran's period of active service? State 
any corroborating evidence relied upon to 
answer this.
 (d) If the answers to (b) and (c) are 
both no (not present in service and not a 
deviated nasal septum), is the disorder 
otherwise related to service, and if so, 
how?
(2) If the answer to (B) is no, how 
disabling is the respiratory condition, 
and when did it first manifest? State any 
corroborating evidence relied upon for 
these answers.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





